DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
2.	Claims 1, 2, 4, 6 and 17-19 are objected to because of the following informalities:  
Claim 1 recites “first housing” and it should be “circuit housing”.
Claim 1 recites “second  housing” and it should be “earphone core housing”.
Claim 2 recites “second  housing” and it should be “earphone core housing”.
Claim 4 recites “second  housing” and it should be “earphone core housing”.
Claim 6 recites “first  housing” and it should be “circuit housing”.
Claim 17 recites “first  housing” and it should be “circuit housing”.
Claim 18 recites “first  housing” and it should be “circuit housing”.
Claim 19 recites “first  housing” and it should be “circuit housing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3-5, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter Li) CN 107454492 (For examination purports English Machine Translation of Li would be use as cited reference) in view of Terlizzi et al. (hereinafter Terlizzi) US-PAT No. 8,712,071.

Regarding claim 1, Li teaches
A loudspeaker apparatus (Fig. 2 shows a bone conductive earphone), comprising: 
a first housing (Fig. 2 shows a third housing 114) configured to accommodate a battery (Fig. 2 shows a battery assembly 13); 
an ear hook 20 (Fig. 2 shows a connecting member 113) connected to one end of the first housing (i.e. third housing 114) as shown in Figs. 1 and 2; 
a second housing (Fig. 2 shows a second shell/housing 112) connected to one end of the ear hook (i.e. connecting member 113) as shown in Fig. 1, the second housing (i.e. second shell/housing 112) accommodating an earphone core (Fig. 2 shows a bone-conduction speaker 117) configured to generate sound (a bone conduction speaker for outputting sound…..Pg. 2, Lines 48-50). Li teaches circuit board 15 is electrically connected to the battery assembly 13, the circuit board 15 being configured to transmit electronic power from the battery assembly 13 to the bone-conduction speaker 117 through a plurality of connecting welding point on the circuit board as shown in Fig. 7 and Pg. 5, Lines 16-26.
Li does not explicitly teach that the circuit board is a flexible circuit board.
	Terlizzi teaches in Fig. 11 of a flexible circuit board 1115 mounted on a headset device (Col. 2 Lines 49-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit board, as taught by Li with the flexible circuit board, as taught by Terlizzi. The motivation is to use the flexible circuit board to allow the circuit board assembly to folded into a small compact form in order to fit inside tightly spaced internal volumes.

Regarding claim 3, the combination of Li and Terlizzi teach all the features with respect to claim 1 as outlined above. Li teaches that the earphone core (i.e. bone-conduction speaker 117) is electrically connected to two of the two or more bonding pads on the flexible circuit board through first wires as shown in Figs. 6-7 and Pg. 5, Lines 16-26.

Regarding claim 4, the combination of Li and Terlizzi teach all the features with respect to claim 1 as outlined above. Li teaches that the second housing (i.e. second shell/housing 112) includes a key switch (Fig. 6 shows a key 118), and the key switch is electrically connected to two of the two or more bonding pads on the flexible circuit board through second wires as shown in Fig. 6 and Pgs. 4, Lines 52-Pg. 5, Lines 3.

Regarding claim 5, the combination of Li and Terlizzi teach all the features with respect to claim 1 as outlined above. Terlizzi teaches that wherein the flexible circuit board (i.e. flexible circuit board 1115) includes a plurality of flexible leads electrically connecting the two or more bonding pads to the battery as shown in Fig. 11.  

Regarding claim 17, the combination of Li and Terlizzi teach all the features with respect to claim 1 as outlined above. Li teaches that a rear hook (Fig. 9 a rear suspension assembly 12….Pg. 8, Lines 4-6) connected to another end of the first housing (i.e. third housing 114), wherein: the ear hook (i.e. connecting member 113) is at least partially covered by a first protective housing (Fig. 2 shows a first shell/housing 111), the rear hook (i.e. rear suspension assembly 12) is at least partially covered by a second protective housing (Fig. 2 a second elastic
coating 122), and the first protective housing (i.e. first shell/housing 111) and the second protective housing (i.e. second elastic coating 122) at least partially cover a periphery of the first housing (i.e. third housing 114) from both ends of the first housing (i.e. third housing 114) as shown in Fig. 2 and Pg. 8, Lines 4-8.

Regarding claim 19, the combination of Li and Terlizzi teach all the features with respect to claim 17 as outlined above. Li teaches that the first housing (i.e. third housing 114) includes a main side wall, an auxiliary side wall, and an end wall connected to each other as shown in Fig. 2, wherein the first protective housing (i.e. first shell/housing 111) and the second protective housing (i.e. second elastic coating 122) are coupled with each other on the main side wall and the auxiliary side wall as shown in Fig. and  Pg. 8, Lines 4-8.  

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter Li) CN 107454492 (For examination purports English Machine Translation of Li would be use as cited reference) in view of Terlizzi et al. (hereinafter Terlizzi) US-PAT No. 8,712,071 and further in view of Seo et al. (hereinafter Seo) KR 101897669 (For examination purports English Machine Translation of Seo would be use as cited reference).

Regarding claim 2, the combination of Li and Terlizzi teach all the features with respect to claim 1 as outlined above.
The combination of Li and Terlizzi do not explicitly teach the earphone core includes a vibration diaphragm, and the second housing includes two sound output holes which are acoustically connected to opposite sides of the vibration diaphragm. 
	Seo teaches in Fig. 6 of a speaker unit 1 includes a diaphragm 3, and a rear case 10 includes two sound output holes 26 which are acoustically connected to opposite sides of the diaphragm 3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the earphone core, as taught by the combination of Li and Terlizzi with the second housing includes two sound output holes which are acoustically connected to opposite sides of the vibration diaphragm, as taught by Seo. The motivation is to use the two sound output holes which are acoustically connected to opposite sides of the vibration diaphragm to form a discharge passage leading from vibration diaphragm.

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter Li) CN 107454492 (For examination purports English Machine Translation of Li would be use as cited reference) in view of Terlizzi et al. (hereinafter Terlizzi) US-PAT No. 8,712,071 and further in view of Xiao CN 206380059 (For examination purports English Machine Translation of Xiao would be use as cited reference).

Regarding claim 6, the combination of Li and Terlizzi teach all the features with respect to claim 1 as outlined above.
The combination of Li and Terlizzi do not explicitly teach a magnetic connector disposed on the first housing, wherein the magnetic connector is configured to charge the loudspeaker apparatus.
	Xiao teaches in Fig. 1 of a magnetic charging data wire 3 disposed on a housing (9, 10), the magnetic charging data wire 3 is configured to charge the a bone conduction earphone (Pg. 3, Lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loudspeaker apparatus, as taught by the combination of Li and Terlizzi with the magnetic connector is configured to charge the loudspeaker apparatus, as taught by Xiao. The motivation is to use the magnetic connector configured to charge the loudspeaker apparatus to simplify the charging operations of the loudspeaker apparatus.

8.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter Li) CN 107454492 (For examination purports English Machine Translation of Li would be use as cited reference) in view of Terlizzi et al. (hereinafter Terlizzi) US-PAT No. 8,712,071 and further in view of Oh et al. (hereinafter Oh) US-PAT No. 10,615,398.

Regarding claim 13, the combination of Li and Terlizzi teach all the features with respect to claim 1 as outlined above. Li teaches that the battery (i.e. battery assembly 13) includes a body region and a sealing region as shown in Fig. 2.
The combination of Li and Terlizzi do not explicitly teach a side surface of the sealing region and a side surface of the body region form a step structure.
	Oh teaches in Fig. 6 of a step structure form on a battery cell 201.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery shape, as taught by the combination of Li and Terlizzi with the step structure form on the battery, as taught by Oh since a change in the shape of a prior art device is a design consideration within the skill of the art. 

Regarding claim 14, the combination of Li, Terlizzi and Oh teach all the features with respect to claim 13 as outlined above. Terlizzi teaches in Fig. 11 that the flexible circuit board (flexible circuit board 1115) is attached to the sealing region of the battery (Col. 19, Lines 23-25).
Allowable Subject Matter
9.	Regarding claims 7, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 8-12 are objected to as being dependent upon claim 7.
Claim 16 is objected to as being dependent upon claim 15.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571) 270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653